Case 6:19-cv-01435-GKS-EJK Document 35 Filed 05/29/20 Page 1 of 2 PagelD 1204

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

NORMA ELOSEGUI-HERNANDEZ,

Plaintiff,
v. Case No: 6:19-cv-1435-Orl-18EJK
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

This cause came on for consideration without oral argument on Plaintiff Norma Elosegui-
Hernandez’s Unopposed Motion for Attorney Fees Pursuant to the Equal Access to Justice Act
(the “Motion”) (Doc. 32). The Motion was referred to the United States Magistrate Judge. On April
24, 2020, the United States Magistrate Judge entered a report and recommendation (the “Report
and Recommendation”) (Doc. 33) recommending that the Motion be granted in part and denied in
part. (See id. at 5-6.) Specifically, the Report and Recommendation suggests that Plaintiff be
awarded attorney’s fees in the amount of $2,129.27, rather than the requested $2,175.65, with the
Magistrate Judge utilizing the Consumer Price Index for the Southern region of the United States
in his calculations. (/d.)

On May 6, 2020, Plaintiff filed Objections to the Report and Recommendation (the
“Objections”) (Doc. 34), to which no response was filed. After review of the Report and
Recommendation, the Motion, and de novo review of the portions of the Report and
Recommendation to which Plaintiff objected, it is hereby ORDERED and ADJUDGED as
follows:

1. United States Magistrate Judge Embry J. Kidd’s Report and Recommendation (Doc.
Case 6:19-cv-01435-GKS-EJK Document 35 Filed 05/29/20 Page 2 of 2 PagelD 1205

33) is APPROVED and ADOPTED and is made part of this Order for all purposes,
including appellate review.

2. Plaintiff Norma Elosegui-Hernandez’s Unopposed Motion for Attorney Fees Pursuant
to the Equal Access to Justice Act (Doc. 32) is GRANTED in part and DENIED in part.

3. The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and to

thereafter CLOSE the case.

DONE and ORDERED in Orlando, Florida, this d day of May, 2020.

—-

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
